FOR IMMEDIATE RELEASE ENTERRA ENERGY SHARES TO TRADE ON THE NASDAQ NATIONAL MARKET BEGINNING TODAY, MAY 21ST Calgary, AB-May 21, 2003 - Enterra Energy Corp. today announced that its common stock, which has been trading on the NASDAQ SmallCap Market, will begin trading on the NASDAQ National Market effective today, May 21, 2003. The ticker symbol for Enterra Energy's common stock will remain 'EENC'; the Company's shares will also continue to trade on the TSX Venture Exchange under the symbol 'ENT.' According to Reg Greenslade, President & CEO of Enterra Energy, "Listing on the NASDAQ National Market is an important step for our Company and comes on the heels of last week's announcement of our best ever quarterly performance. Enterra's common stock is now eligible for purchase by a broader range of investment management funds and should achieve wider recognition as a result. Additionally, our securities are now marginable and the wider exposure afforded by the NASDAQ National Market listing should encourage a higher degree of trading liquidity, thus benefiting our existing shareholders by making Enterra a more attractive investment for prospective shareholders.
